Citation Nr: 0713034	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  98-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
recurrent rheumatic fever, with pericarditis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefits sought on 
appeal.  In August 2004, the Board remanded the case to the 
RO for further development.

The issue of entitlement to an increased (compensable) 
evaluation for recurrent rheumatic fever, with pericarditis, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder was not present during service or 
within one year after service, and was not caused or 
aggravated by any incident or disorder of service origin.

2.  The record reflects no evidence of a bilateral hearing 
loss for more than 29 years, and there is no competent and 
persuasive evidence establishing a medical nexus between any 
in-service noise exposure and current bilateral hearing loss 
disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a low back disorder are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006), and as 
amended by 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)).

2.  Hearing loss was not incurred or aggravated during active 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in October 2003, 
August 2004, and March 2005.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.  

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided, in a 
case involving the timing of the VCAA notice, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  After VCAA compliant notice was 
provided, the appellant was then afforded an opportunity to 
respond.  He has described the basis for his claim in 
statements.  The claim was subsequently readjudicated and the 
veteran was provided supplemental statements of the case in 
December 2005 and May 2006.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as service connection 
is denied here for both claims, notice as to these elements 
is moot.  Nevertheless, notice was provided to the veteran in 
May 2006.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Entitlement to Service Connection for Low Back 
Disability and Hearing Loss

The veteran claims that he has low back disability and 
hearing loss both due to service.  Service connection may be 
granted for disability which is the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a) 
(2006).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis, or an organic 
disease of the nervous system, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, either 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).
 
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A.  Low Back Disorder

The Board initially notes that the claims file include 
sufficient medical evidence showing a low back disorder.  The 
report of a May 2005 VA examination contains a diagnosis of 
degenerative joint disease of the lumbar spine.  Because the 
record contains competent medical evidence of this current 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disability.  

Therefore, the question is whether a low back disorder was 
incurred in or aggravated by active military service; or, in 
the case of arthritis, became manifest to a compensable 
degree within one year of separation from active duty; or as 
has been claimed, is shown to be proximately due to, or the 
result of, a service-connected disease or injury such as the 
veteran's service-connected left knee disability or recurrent 
rheumatic fever with pericarditis.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).  

Service medical records show that the veteran was seen in 
August 1969 for complaints of waking up with low back pain, 
and chest pain on breathing.  The treatment record noted that 
the veteran also has a sore left knee.  After physical 
examination that day, the impression was (1) acute 
lumbosacral strain; and (2) internal derangement of the left 
knee.  

An associated clinical history report noted that the veteran 
injured his left knee in hand-to-hand combat training early 
that month when his knee "popped out of joint" and it was 
replaced in the socket by a buddy but it popped out three 
more times that day.  He was treated and put on crutches.  
The day of the present treatment (mid-August 1969) he awoke 
with excruciating low back pain radiating up the spine and 
across both shoulders in a "T shape."  He also had 
bilateral anterior shoulder pain.  He reported that there was 
no excessive back strain or activity to precipitate the 
symptoms.  

In an August 1969 transfer note a few days later, the 
treatment provider noted a past history of rheumatic fever, 
and that the veteran now had other joint arthralgias.  The 
impression was acute rheumatic fever.  Other proximate 
treatment notes contain an impression of acute rheumatic 
fever with (1) polyarthritis, (2) pericarditis, and (3) 
endocarditis. 

The report of December 1969 Medical History shows that the 
veteran reported having no recurrent back pain.  The report 
of an associated December 1969 examination for the purpose of 
a Medical Board shows that on examination, the evaluation was 
normal for spine, and other musculoskeletal system.  

A narrative summary report of a January 1970 Medical Board 
contains a history as follows.  During the August 1969 
hospitalization, the veteran also developed pain in the right 
ankle, both hands, and left thorax.  During the August 1969 
hospitalization, the impression was acute arthritis probably 
secondary to rheumatic fever.  The veteran was transferred to 
the Medical Service, where examination findings included 
evidence of arthritis of the PIP joints of both hands, 
ankles, and bilateral knee effusions.  Because of the 
probability of acute rheumatic fever with a picture of 
polyarthritis, pericarditis and endocarditis, the veteran was 
started on aspirin, and later switched to socium salicylate.  
The veteran continued to run a persistent fever, although his 
joint pains improved with aspirin.  The January 1970 Medical 
Board narrative summary report contains a final diagnosis of 
rheumatic fever, acute, recurrent.

The report of a May 1970 VA examination contains no 
complaints, findings, or diagnoses referable to the low back.  

Private medical records in 1979 show that in May 1979 the 
veteran was first treated for back pain after he was injured 
in a recent motorcycle accident.  At that time, the 
impression was contusions of the neck, back, chest, and 
shoulder.  Treatment records show several visits during the 
months from May to October 1979 for treatment of complaints 
of low back pain.  X-ray examination in June 1979 concluded 
with an impression of normal lumbar spine series.  During 
those treatments, impressions included myalgia-neck and 
back; lumbosacral strain-no clinical symptoms suggesting 
radicular involvement; and chronic low back strain, getting 
better.  

During a November 1997 VA examination, the veteran reported 
that he injured his back in 1969 with the same rope climb 
that injured his knee.  He reported complaints of constant 
pain in the back, with significant discomfort if lifting more 
than 20 pounds.  On X-ray examination, the impression was 
scattered moderate spurring affects the lumbar spine.  The 
examination report concluded with an assessment of lumbar 
strain.

In a January 1998 statement, a VA physician who reviewed the 
claims file submitted a requested opinion regarding whether 
the veteran's lumbar spine condition was related to his 
rheumatoid arthritis.  That physician opined that the current 
back condition is not a residual of rheumatoid arthritis.  

During a May 2005 VA examination, the veteran stated that he 
fell 85 feet from a rope and injured his back; and has had 
back pain since then.  He reported complaints of pain 
radiation.  After examination, the report contains a 
diagnosis of degenerative joint disease of the lumbar spine.  
The examiner stated she was unable to provide an opinion with 
respect to the etiology of the low back disorder and any 
possible etiological relationship with service, due to the 
nature of the historical and subjective facts. 

During an August 2005 VA examination, the veteran reported 
that he injured his back when he fell 85 feet from a rope 
wearing a full backpack.  He reported that the pain radiated 
from the left leg into the back and into the neck; and 
radiated down both legs, but worse on the left.  X-ray 
examination of the lumbar spine revealed mild multilevel 
degenerative changes with no acute process.  

After examination, the diagnosis was that the veteran had 
mild multilevel degenerative joint disease of the lumbar 
spine.  The examiner opined that the veteran's low back 
injury was not due to the residuals of rheumatic fever.  The 
examiner noted that the veteran associated the low back pain 
to a fall in service, and also related the back condition to 
service as secondary to the service-connected knee 
disability.  The examiner noted that the veteran denied that 
the low back pain was associated with the motorcycle 
accident.  In this regard, the examiner noted that there were 
records disputing that, and documenting the veteran seeking a 
stronger pain medication due to back pain from a motorcycle 
accident, in 1979.  The examiner stated she was unable to 
provide an opinion with respect to the etiology of the low 
back disorder and any possible etiological relationship with 
service, because of the lack of information that is more than 
subjective.

In a January 2007 VA medical advisory opinion, a VA 
orthopedic specialist reviewed the veteran's claims files and 
provided opinions with respect to the etiology of the 
veteran's low back disorder.  Specifically, the specialist 
addressed the questions of (1) whether it is probable that 
any current lumbar spine disability had it's onset during 
service or is related to any inservice disease or injury; and 
(2) whether any current lumbar spine disability was 
proximately due to or the result of the service-connected 
left knee disability.

With respect to the first question, the examiner opined that 
the current low back disability did not have its onset during 
active duty and was not related to any inservice disease or 
injury.  In this regard, the specialist noted that X-ray 
examination reports showed only minor arthritic changes in 
the lower lumbar area entirely compatible with the veteran's 
age; and an October 2005 MRI report showed no evidence of 
significant disc pathology or spinal stenosis and only mild 
atrophy in the lumbar spine.  The specialist also opined that 
it was more likely that the inservice episode of transient 
low back pain was related to a flare-up of the veteran's 
rheumatic fever.

With respect to the second question, of whether any current 
lumbar spine disability was proximately due to or the result 
of the service-connected left knee disability, the specialist 
opined that the current low back condition is unlikely 
related in any way to the veteran's military service.  In 
this regard, the examiner noted that the veteran was now in 
middle age; and as a result of documented injuries after 
service as well as the aging process, the veteran developed 
minor degenerative arthritis of the lower back.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for a low back disorder.  
In summary, although the veteran was seen for low back pain 
complaints in service, this was subsequently determined to be 
transient, and associated with an acute rheumatic fever at 
that time.  After service, at the time of his May 1970 VA 
examination, the veteran presented no relevant complaints and 
the examiner made no relevant findings or diagnosis.  The 
first indication of any potentially relevant low back 
pathology is in May, 1979, when the veteran began treatment 
for several months for injuries after a motorcycle accident 
at that time.  

Just by itself, the extended time span, after service before 
the first post-service medical records show treatment, is 
probative evidence against a nexus with service. See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical records contain probative evidence 
linking the low back disorder to service.  None of the 
medical record evidence suggests that the veteran had an 
injury or more than a transient back pain condition in 
service, or provides an opinion that there is a relationship 
between any current low back disorder and service.  The 
service medical records do not show, as previously claimed by 
the veteran, that he injured his back in a fall from a rope.  
VA has given the veteran ample opportunity to provide any 
evidence that would indicate any relationship between the 
current low back disorder and an incident of service.  

There is a January 1998 statement, in which a VA physician 
who reviewed the claims file opined that the current back 
condition is not a residual of rheumatoid arthritis.  There 
is also a January 2007 VA medical advisory opinion, in which 
a VA orthopedic specialist who reviewed the record provided 
an opinion that the veteran's current low back disorder did 
not have its onset during active duty and was not related to 
any inservice disease or injury.  That examiner also opined 
that the low back disorder was not due to the service-
connected left knee disability, but rather was due to the 
aging process and documented injury after service.

In light of the foregoing, the Board must deny this claim 
because the there is no evidence that the veteran has the 
claimed low back disorder due to service.  There is no 
evidence that the disorder began during service; or that any 
arthritis began within one year of service; or that any low 
back disorder was proximately due to service-connected 
disability.

Thus, by preponderance, the evidence is against the 
appellant's claim that his low back disorder is related to 
service.  In reaching this determination, the Board does not 
question the belief of the veteran that the claimed 
disability is related to in-service injury, or service-
connected disability.  As a lay person, however, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise. 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. at 520; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, and since there is no 
medical evidence linking the veteran's low back disorder to 
service, there is no basis upon which to establish service 
connection for that condition.

In conclusion, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.  Therefore, based on the 
foregoing, service connection for a low back disorder must be 
denied.

B.  Hearing Loss

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's DD Form 214 shows that the veteran served only 
from July 1969 to March 1970 and was discharged due to 
physical disability while a basic trainee.  

Service medical records do not show evidence of any hearing 
loss as defined by VA during service.  38 C.F.R. § 3.385.  At 
the December 1969 medical board examination, audiometric 
testing revealed pure tone thresholds of 15, 10, 10 and 25 
decibels in his left ear, and 10, 0, 0, and 10 in his right 
ear, at 500, 1,000, 2,000, and 4,000 Hz, respectively.  
Nevertheless, the Board notes that pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).   

During a July 1999 VA examination, audiometric testing 
revealed pure tone thresholds of 40, 35, 30, 35, and 45 
decibels in the veteran's left ear, and 30, 30, 30, 30, and 
45 decibels in his right ear, at 500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  Average left ear threshold was 36 
decibels, and average right ear threshold was 37 decibels.  
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear, and 96 percent in the right ear.  

The report of an April 2005 VA examination of the veteran's 
hearing loss shows that the examiner reviewed the claims file 
and examined the veteran.  During that examination, 
audiometric testing revealed pure tone thresholds of 25, 25, 
25, 25, and 35 decibels in the veteran's left ear, and 30, 
25, 25, 35, and 55 decibels in his right ear, at 500, 1,000, 
2,000, 3000, and 4,000 Hertz, respectively.  Average left ear 
threshold was 28 decibels, and average right ear threshold 
was 35 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the left ear, and 100 
percent in the right ear.  

At the conclusion of the examination report, the examiner 
opined that the hearing loss is not caused by or the result 
of military service.  The examiner noted that according to 
the veteran and his claims file, the veteran did not make it 
through training before going through the medical board 
process.  At the time of his medical board, his hearing was 
normal.  He was not exposed to any further military noise.  
Therefore, the military service is not responsible for the 
veteran's current hearing loss.  

Additionally, the examiner found that the veteran had 
tinnitus, which the examiner opined to be not related to 
military noise, but most likely related to prescription drug 
use, recreational and occupational noise exposure, high blood 
pressure, heart problems, aging and other factors.  

In summary, the evidence of record shows that a hearing loss 
disability was not shown under the standards of 38 C.F.R. § 
3.385 during the veteran's period of active duty.  Such is 
not required for service connection, however, as service 
connection is still possible if the veteran currently has a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 and the condition can be linked to service. Ledford v. 
Derwinski, 3 Vet. App. 87 (1992). 

The competent evidence shows that the veteran has a current 
bilateral hearing loss disability for VA purposes.  In this 
regard, the most recent VA audiological evaluation report 
does not show that the veteran's left ear meets that 
criteria.  See 38 C.F.R. § 3.385.  However, as the criteria 
was met at the time of the July 1999 evaluation, the Board 
shall allow any benefit of the doubt on this element to be to 
the veteran's favor, and find that a bilateral hearing loss 
is currently shown under the standards of 38 C.F.R. § 3.385.    

However, there remains the question of whether there is a 
medically sound basis for attributing such disability to 
service which may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley.

The veteran asserts that he acquired a hearing loss during 
service, although he has not specified any particular noise 
exposure or injury otherwise attributable to his claimed 
hearing loss.  Even assuming, however, that the veteran had 
noise exposure during service, there is no competent and 
persuasive evidence of a nexus between the any current 
bilateral hearing loss and service.

The first documented evidence of hearing loss was in July 
1999, more than 29 years after the veteran's discharge from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Furthermore, the April 2005 VA audiological evaluation report 
does not support the veteran's claim.  The examiner 
specifically opined that the veteran's hearing loss was not 
caused by or the result of military service as the veteran's 
service was limited to basic training and at the time of his 
medical board his hearing was normal and he was not exposed 
to any further noise during service.  The examiner also 
suggested that the cause of the hearing loss was the same as 
for the veteran's tinnitus, which the examiner attributed to 
other nonservice factors including recreational and 
occupational noise exposure, and aging and other factors.

In addition to the medical evidence, the Board has considered 
the veteran's assertions to the effect that his claimed 
bilateral hearing loss is due to his service.  However, this 
claim turns on the question of the etiology of the disability 
for which service connection is sought, which is a medical 
matter.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As such, the veteran's assertions as to the origins of his 
current hearing loss have no probative value.

In sum, for all the foregoing reasons, the preponderance of 
the evidence is against the claim for service connection for 
hearing loss.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for hearing loss is denied.


REMAND

The veteran's case regarding the issue of entitlement to an 
increased (compensable) evaluation for recurrent rheumatic 
fever, with pericarditis, must be remanded to the RO for 
further development for the following reasons.

Review of the claims file shows that during service the 
veteran was diagnosed with acute, recurrent rheumatic fever.  
At that time, laboratory studies included X-ray examination 
showing some increase in size of the cardiac silhouette.  
Also, laboratory studies were consistent with pericarditis.  
Electrocardiogram showed changes consistent with 
pericarditis.  The report noted that there was a 
"probability of acute rheumatic fever with a picture of 
polyarthritis, pericarditis, and endocarditis."  Later 
during hospitalization, enlargement of the heart size 
eventually returned to normal; and pericarditis resolved.  
Other proximate treatment notes contain an impression of 
acute rheumatic fever with (1) polyarthritis, (2) 
pericarditis, and (3) endocarditis. 

During a July 1999 VA examination of the heart, the examiner 
noted there was a history of rheumatic fever with recurrent 
pericarditis and valvular heart disease.  .  The report 
contains a diagnosis of history of rheumatic fever with 
valvular heart disease and recurrent pericarditis.  X-ray 
examination of the heart showed that the heart size and 
pulmonary vessels were normal.

During a May 2005 VA examination, the veteran reported 
complaints of shortness of breath, daily chest pain, 
fatigability, and episodes of syncope with standing.  The 
examiner noted that chest X-ray examination in August 2004 
showed a heart size to be at the upper limits of normal.  
Functional capacity was markedly decreased.  Heart rate 
response to exercise was appropriate.  The veteran was able 
to achieve a maximum of 4.6 METs during this time.  The 
diagnosis was history of rheumatic fever with pericarditis; 
and maximum METs are 4.6.  The examiner noted she could find 
no medical evidence of episodes of chronic congestive heart 
failure.

The VA report of an echocardiogram in June 2005 showed 
findings of left ventricular hypertrophy-circumferential, 
moderate; normal left ventricular systolic function; a LV 
ejection fraction measured and equal to or more than 50 
percent.  The estimated LVEF was 64 percent.  Valvular 
analysis findings follow: mitral valve-mitral valve leaflet 
thickening, no regurgitation; aortic valve-normal aortic 
valve structure and function; pulmonic valve-normal 
pulmonary valve structure and function; and tricuspid valve-
normal tricuspid valve structure and function.  The report 
contains a conclusion of left ventricular hypertrophy.

In an April 2006 addendum to the May 2005 VA examination, 
that examiner opined that she was unable to tie the decreased 
cardiac function (METs of 4.6) to any inservice 
pericarditis/rheumatic fever.  In this regard, she noted that 
the echocardiogram was without valvular dysfunction.  On that 
basis she opined that it was less likely than not that the 
decreased cardiac function is related to the inservice 
pericarditis/rheumatic fever.

The veteran's service-connected recurrent rheumatic fever, 
with pericarditis, is evaluated under the criteria for 
evaluating the cardiovascular system, under 38 C.F.R. § 
4.104, Diagnostic Code 7000.  That code is used for 
evaluating residuals of valvular heart disease including 
rheumatic heart disease; and reflects that the veteran's 
recurrent rheumatic fever, with pericarditis, is considered 
to have such residuals.  

The criteria for evaluating diseases of the heart were 
changed during the pendency of this claim, effective January 
12, 1998.  The veteran's service-connected recurrent 
rheumatic fever, with pericarditis, must be evaluated 
pursuant to Diagnostic Code 7000 as in effect prior to and/or 
as of January 12, 1998, consistent with Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Both versions of Diagnostic Code 7000 contain criteria 
addressing symptoms of rheumatic heart disease.  In the case 
of the pre-January 12, 1998 version of Diagnostic Code 7000, 
evaluation is on the basis of criteria such as the presence 
of valvular lesion, dyspnea, normal versus enlarged heart, 
cardiac manifestations generally, diastolic murmur, and EKG 
manifestations, systolic blood pressure, arrhythmias, rales, 
pretibial pitting, or other definite signs of congestive 
heart failure.  

Under the version of Diagnostic Code 7000 in effect from 
January 12, 1998, the evaluation is based on criteria such as 
the METs level at which dyspnea, fatigue, angina, dizziness, 
or syncope develops; continuous medication being required; 
evidence of cardiac hypertrophy; left ventricular dysfunction 
with a specified ejection fraction of a certain level; and 
chronic congestive heart failure.  To clarify the meaning of 
METs, one MET is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2 
(2006).

The medical evidence discussed above touches on some of these 
various criteria.  There is evidence regarding: the heart 
size being at the upper limits of normal, and of left 
ventricular hypertrophy; regarding functional capacity being 
markedly decreased; and evidence as to maximum METs, which 
was found to be 4.6.  

However, it is not clear as to which clinical findings are 
primarily attributable to the service-connected residuals of 
recurrent rheumatic fever, with pericarditis.  The VA nurse 
practitioner, who examined the veteran in May 2005, opined 
that she was unable to tie the decreased cardiac function 
(METs of 4.6) to any inservice pericarditis/rheumatic fever.  
On the basis that the recent echocardiogram was without 
valvular dysfunction, she opined that it was less likely than 
not that the decreased cardiac function was related to the 
inservice pericarditis/rheumatic fever.  

It is not clear, however, to what extent other heart-related 
findings of record-otherwise utilizable in evaluating the 
veteran's service-connected disability-are or are not 
related to that service-connected recurrent rheumatic fever, 
with pericarditis.  There is no medical evidence to clearly 
show that any of the heart-related findings, such as "left 
ventricular hypertrophy," are associated with any other non-
service-connected disorder as opposed to the veteran's 
service-connected recurrent rheumatic fever, with 
pericarditis.  

For these reasons, the RO should arrange a VA examination by 
a physician specialist to determine the severity of all 
residuals of the veteran's service-connected recurrent 
rheumatic fever, with pericarditis.  Again, the Board notes 
that the veteran is evaluated under criteria for evaluating 
residuals of valvular heart disease including rheumatic heart 
disease.

The Board determines that a VA examination would be useful in 
determining the current status of the appellant's service-
connected recurrent rheumatic fever, with pericarditis. (The 
duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).) 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records for 
treatment of the veteran's service-
connected recurrent rheumatic fever, with 
pericarditis since January 2007.

2.  The RO should schedule the veteran for 
a VA cardiovascular examination by a 
physician with appropriate expertise to 
determine the nature and severity of any 
cardiac-related residuals of the service-
connected recurrent rheumatic fever, with 
pericarditis.  The claim folders are to be 
made available for the examiner to review.  
All indicated studies deemed necessary for 
the medical evaluation of the veteran's 
service-connected recurrent rheumatic 
fever, with pericarditis, must be 
conducted.  All findings should be 
reported in detail.  

The physician is to identify all residuals 
and disabling effects of the veteran's 
recurrent rheumatic fever, with 
pericarditis, including all associated 
heart pathology/manifestations.  In 
particular, the physician is to comment on 
whether the service-connected recurrent 
rheumatic fever, with pericarditis, 
results in conditions of valvular lesion; 
enlargement of the heart, and if so to 
what extent; diastolic murmur with 
characteristic EKG manifestations; or 
other cardiac manifestations including 
congestive heart failure.

In accordance with the latest AMIE work 
sheets for heart disorders, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history 
(including in service and afterwards), 
current complaints, and the nature and 
extent of any heart disorder.  The 
examiner must provide specific findings as 
to any left ventricular dysfunction and 
the appellant's current ejection fraction, 
and opine as to whether this is due to or 
part of the service-connected recurrent 
rheumatic fever, with pericarditis.  The 
examiner must also provide specific 
findings as to the workload in METs at 
which time the appellant develops dyspnea, 
fatigue, angina, dizziness, or syncope; 
and provide an opinion as to whether these 
findings are due to or part of the 
veteran's service-connected disability. 

If the appellant has no objective evidence 
of any organic cardiovascular disability, 
or any such disability that is 
etiologically related to the service-
connected recurrent rheumatic fever, with 
pericarditis, then that fact must be noted 
and an explanation provided to support 
such a finding.  A complete rationale for 
any and all opinions expressed must be 
provided.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim taking into account 
the old and revised heart disease 
regulations.  38 C.F.R. §§ 4.104, 
Diagnostic Codes 7000.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for a response thereto.  
Then, if in order, return the appeal to 
the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated. The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


